200 S.W.3d 560 (2006)
Deangelo CRAWFORD, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 86839.
Missouri Court of Appeals, Eastern District, Division Four.
September 5, 2006.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Deangelo Crawford (Movant) appeals from the judgment denying his Rule 29.15[1] motion for post-conviction relief (Motion) following an evidentiary hearing.
We affirmed Movant's conviction and sentence for first-degree murder, first-degree robbery, and armed criminal action in State v. Crawford, 139 S.W.3d 606 (Mo. App. E.D.2004). This appeal follows the motion court's findings of fact and conclusions of law denying Movant's Motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court's findings *561 and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.